                              Case 3:19-cv-05561-CRB Document 51 Filed 12/22/20 Page 1 of 8



                       1   GINA DURHAM (Bar No. 295910)
                           gina.durham@dlapiper.com
                       2   JESSE C. MEDLONG (Bar No. 294536)
                           jesse.medlong@dlapiper.com
                       3   DLA PIPER LLP (US)
                           555 Mission Street, Suite 2400
                       4   San Francisco, CA 94105-2933
                           Tel: 415.836.2500
                       5   Fax: 415.836.2501

                       6   Attorneys for Defendant
                           DER Touristik Deutschland GmbH
                       7

                       8
                                                       UNITED STATES DISTRICT COURT
                       9
                                                  NORTHERN DISTRICT OF CALIFORNIA
                      10

                      11   FOURTH DIMENSION SOFTWARE, a                  CASE NO. 3:19-cv-05561-CRB
                           California corporation,
                      12
                                          Plaintiff,                     DEFENDANT DER TOURISTIK
                      13                                                 DEUTSCHLAND GMBH’S ANSWER TO
                                 v.                                      PLAINTIFF’S FIRST AMENDED
                      14                                                 COMPLAINT
                           DER TOURISTIK DEUTSCHLAND
                      15   GMBH, a German corporation,

                      16                 Defendant.
                      17

                      18

                      19
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)
    SAN FRA NCI SCO                                         DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                               CASE NO. 3:19-CV-05561-CRB
                                 Case 3:19-cv-05561-CRB Document 51 Filed 12/22/20 Page 2 of 8



                       1            Defendant Der Touristik GmbH Deutschland, a German corporation (“DTDE”), through

                       2   its undersigned counsel, hereby answers and asserts affirmative defenses to the First Amended

                       3   Complaint of Plaintiff Fourth Dimension Software (“FDS”), dated October 20, 2020 (“FAC”).

                       4   DTDE’s answers and affirmative defenses are based on information and knowledge thus far

                       5   secured by DTDE, and DTDE reserves the right to amend or supplement its answers and

                       6   affirmative defenses based on facts later discovered, pleaded, or offered. To the extent that any

                       7   express or implied allegations in the Complaint are not specifically admitted herein, Defendant

                       8   hereby denies such allegations.

                       9   I.       INTRODUCTION
                      10            1.    DTDE lacks sufficient knowledge or information to form a belief as to the

                      11   allegations set forth in Paragraph 1 of the FAC, and therefore denies those allegations.

                      12            2.    DTDE lacks sufficient knowledge or information to form a belief as to the

                      13   allegations set forth in Paragraph 2 of the FAC, and therefore denies those allegations.

                      14            3.    Admitted.

                      15            4.    DTDE admits that “The decades-long business relationship between FDS and

                      16   DER had been built around a series of contracts in which FDS agreed to license to DER certain

                      17   software products….” DTDE denies that “FDS had developed [certain software products] from its

                      18   proprietary technology and trade secrets.” DTDE admits the remainder of the allegations of

                      19   Paragraph 4 of the FAC.
                      20            5.    Denied.

                      21            6.    Denied.

                      22            7.    DTDE lacks sufficient knowledge or information to form a belief as to the

                      23   allegations set forth in Paragraph 7 of the FAC, and therefore denies those allegations.

                      24            8.    Admitted.

                      25   II.      JURISDICTION AND VENUE

                      26            9.    Admitted.

                      27            10.   DTDE lacks sufficient knowledge or information to form a belief as to the

                      28   allegations that “Section 17 of the licensing agreements at issue specifically state that the venue
DLA P I PER LLP (US)                                                         -1-
    SAN FRA NCI SCO
                                                               DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                  CASE NO. 3:19-CV-05561-CRB
                          Case 3:19-cv-05561-CRB Document 51 Filed 12/22/20 Page 3 of 8



                   1   and jurisdiction for any disputes arising from the contracts are to rest in the courts of San Mateo,

                   2   California under the laws of the State of California” because DTDE has been unable to locate

                   3   executed copies of the licensing agreements between itself and FDS, and therefore denies those

                   4   allegations. DTDE denies the remainder of the allegations of Paragraph 10 of the FAC.

                   5   III.    SUBSTANTIVE ALLEGATIONS

                   6           11.     DTDE admits the allegations “FDS and DTDE’s predecessor, DER, entered into

                   7   . . . separate written license agreements . . . (collectively referred to herein as the ‘License

                   8   Agreements’) whereby DTDE licensed several related software products from FDS. Under the

                   9   . . . License Agreements, DTDE licensed three of FDS’s products: SafePath, Easy Path, and
                  10   EasyClient (collectively, the ‘Tools’).” DTDE denies the allegations that there were “three”

                  11   licensing agreements between itself and FDS to the extent this allegation is intended to mean

                  12   “only three” such agreements. DTDE lacks sufficient knowledge or information to form a belief

                  13   as to the remainder of the allegations of Paragraph 11 of the FAC because DTDE has been unable

                  14   to locate executed copies of the licensing agreements between itself and FDS, and therefore

                  15   denies those allegations.

                  16           12.     Admitted.

                  17           13.     DTDE admits that “EasyPath is a computer application for the Tandem application

                  18   development platform. EasyPath automates computer program creation through macros and other

                  19   features. . . .” DTDE denies the remainder of the allegations of Paragraph 13 of the FAC.
                  20           14.     Admitted.

                  21           15.     DTDE lacks sufficient knowledge or information to form a belief as to the

                  22   allegations set forth in Paragraph 15 of the FAC, and therefore denies those allegations.

                  23           16.     DTDE admits that “Phoenix is a tour operator automation system. . . . As the

                  24   License Agreements were being finalized, FDS and DTDE’s predecessor were negotiating a

                  25   software development agreement, pursuant to which FDS would develop the Phoenix travel

                  26   reservation system for DTDE. That agreement was concluded in October 1994.” DTDE lacks

                  27   sufficient knowledge or information to form a belief as to the remainder of the allegations set

                  28   forth in Paragraph 16 of the FAC, and therefore denies those allegations.
DLA P I PER LLP (US)                                                    2
      SAN DIEGO
                                                            DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                               CASE NO. 3:19-CV-05561-CRB
                         Case 3:19-cv-05561-CRB Document 51 Filed 12/22/20 Page 4 of 8



                   1          17.     DTDE lacks sufficient knowledge or information to form a belief as to the

                   2   allegation “Like other FDS clients. . . .” and therefore denies that allegation. DTDE admits the

                   3   remainder of the allegations of Paragraph 17 of the FAC.

                   4          18.     Denied.

                   5          19.     DTDE lacks sufficient knowledge or information to form a belief as to the

                   6   allegations set forth in Paragraph 19 of the FAC because DTDE has been unable to locate

                   7   executed copies of the licensing agreements between itself and FDS, and therefore denies those

                   8   allegations.

                   9          20.     DTDE lacks sufficient knowledge or information to form a belief as to the
                  10   allegations set forth in Paragraph 19 of the FAC because DTDE has been unable to locate

                  11   executed copies of the licensing agreements between itself and FDS, and therefore denies those

                  12   allegations.

                  13          21.     DTDE lacks sufficient knowledge or information to form a belief as to the

                  14   allegations set forth in Paragraph 19 of the FAC because DTDE has been unable to locate

                  15   executed copies of the licensing agreements between itself and FDS, and therefore denies those

                  16   allegations.

                  17          22.     DTDE lacks sufficient knowledge or information to form a belief as to the

                  18   allegations set forth in Paragraph 22 of the FAC because DTDE has been unable to locate

                  19   executed copies of the licensing agreements between itself and FDS, and therefore denies those
                  20   allegations.

                  21          23.     DTDE lacks sufficient knowledge or information to form a belief as to the

                  22   allegations of Paragraph 23 of the FAC because DTDE has been unable to locate executed copies

                  23   of the licensing agreements between itself and FDS, and therefore denies those allegations.

                  24          24.     DTDE admits that the Supplementary Agreement speaks for itself. Except as

                  25   otherwise admitted, denied.

                  26          25.     DTDE lacks sufficient knowledge or information to form a belief as to the

                  27   allegation “the License Agreements” as that term is defined in the FAC because DTDE has been

                  28   unable to locate executed copies of the licensing agreements between itself and FDS, and
DLA P I PER LLP (US)                                                     3
      SAN DIEGO
                                                          DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                             CASE NO. 3:19-CV-05561-CRB
                         Case 3:19-cv-05561-CRB Document 51 Filed 12/22/20 Page 5 of 8



                   1   therefore denies that allegation. DTDE admits the remainder of the allegations of Paragraph 25 of

                   2   the FAC.

                   3          26.     DTDE admits that “DER, and/or subsequently DTDE, hired a number of former

                   4   FDS employees. . . . These former FDS employees included . . . FDS’s Chief Technology

                   5   Officer.” DTDE lacks sufficient knowledge or information to form a belief as to the remainder of

                   6   the allegations of Paragraph 26 of the FAC and therefore denies those allegations.

                   7          27.     DTDE lacks sufficient knowledge or information to form a belief as to the

                   8   allegations set forth in Paragraph 27 of the FAC because DTDE has been unable to locate

                   9   executed copies of the licensing agreements between itself and FDS, and therefore denies those
                  10   allegations.

                  11          28.     Denied.

                  12          29.     Denied.

                  13          30.     Denied.

                  14          31.     Denied.

                  15          32.     Paragraph 32 consists of FDS’s demands and legal conclusions to which no

                  16   response by DTDE is required. To the extent a response is required, DTDE admits that FDS

                  17   demands payment and asserts a claim for breach of contract, but denies that the allegations have

                  18   any merit.

                  19   IV.    CAUSES OF ACTION
                  20                     FIRST CAUSE OF ACTION – BREACH OF CONTRACT

                  21          33.     DTDE incorporates by references its responses to Paragraphs 1 through 32 of the

                  22   FAC as if set forth fully here.

                  23          34.     DTDE lacks sufficient knowledge or information to form a belief as to the

                  24   allegation “the License Agreements” as that term is defined and further elaborated in the FAC

                  25   because DTDE has been unable to locate executed copies of the licensing agreements between

                  26   itself and FDS, and therefore denies that allegation. DTDE admits the remainder of the

                  27   allegations of Paragraph 34 of the FAC.

                  28          35.     DTDE lacks sufficient knowledge or information to form a belief as to the
DLA P I PER LLP (US)                                                  4
      SAN DIEGO
                                                          DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                             CASE NO. 3:19-CV-05561-CRB
                            Case 3:19-cv-05561-CRB Document 51 Filed 12/22/20 Page 6 of 8



                   1   allegations set forth in Paragraph 35 of the FAC because DTDE has been unable to locate

                   2   executed copies of the licensing agreements between itself and FDS, and therefore denies those

                   3   allegations.

                   4           36.      DTDE lacks sufficient knowledge or information to form a belief as to the

                   5   allegations set forth in Paragraph 36 of the FAC because DTDE has been unable to locate

                   6   executed copies of the licensing agreements between itself and FDS, and therefore denies those

                   7   allegations.

                   8           37.      Denied.

                   9           38.      Denied.
                  10           39.      Denied.

                  11   V.      PRAYER FOR RELIEF

                  12           DTDE denies that FDS is entitled to any recovery or relief in connection with the

                  13   allegations set forth in the FAC, including, but not limited to, the allegations set forth in the

                  14   Prayer for Relief.

                  15                                      AFFIRMATIVE DEFENSES

                  16           As affirmative, separate, and other defenses to the FAC asserted against DTDE, DTDE

                  17   states as follows, without assuming the burden of proof on matters where it has no such burden.

                  18   In doing so, DTDE specifically reserves the right to restate, re-evaluate, or recall any defenses

                  19   and to assert additional defenses based on information learned or obtained during discovery.
                  20                 FIRST AFFIRMATIVE DEFENSE – FAILURE TO STATE A CLAIM

                  21           The FAC fails to state a claim upon which relief may be granted.

                  22         SECOND AFFIRMATIVE DEFENSE – LACK OF PERSONAL JURISDICTION

                  23           This Court lacks personal jurisdiction over DTDE.

                  24                  THIRD AFFIRMATIVE DEFENSE – STATUTE OF LIMITATIONS

                  25           FDS’s claims are barred, in part or in whole, because it filed this action after the statute of

                  26   limitations had expired under California Code of Civil Procedure § 337(a).

                  27                          FOURTH AFFIRMATIVE DEFENSE – LACHES

                  28           FDS’s claims are barred, in part or in whole, by the doctrine of laches, in that FDS has
DLA P I PER LLP (US)                                                     5
      SAN DIEGO
                                                            DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                               CASE NO. 3:19-CV-05561-CRB
                          Case 3:19-cv-05561-CRB Document 51 Filed 12/22/20 Page 7 of 8



                   1   unreasonably delayed efforts to enforce its rights, if any, despite full awareness of DTDE’s

                   2   actions.

                   3                      FIFTH AFFIRMATIVE DEFENSE – ACQUIESCENCE

                   4           FDS’s claims are barred, in part or in whole, by the doctrine of acquiescence, in that

                   5   FDS’s affirmative conduct regarding its rights, if any, and its unreasonable delay in seeking to

                   6   enforce such rights have unduly prejudiced DTDE.

                   7                           SIXTH AFFIRMATIVE DEFENSE – WAIVER

                   8           FDS waived its rights under the contracts at issue in that it knew of DTDE’s conduct with

                   9   respect to obligations FDS alleges as the basis for its claims, but freely and knowingly gave up its
                  10   right to have DTDE perform those obligations in the manner FDS alleges DTDE was required to

                  11   do under the contracts at issue.

                  12                   SEVENTH AFFIRMATIVE DEFENSE – UNCLEAN HANDS

                  13           Some or all of the relief sought by FDS is barred under the doctrine of unclean hands in

                  14   that FDS has engaged in inequitable behavior, including bad faith, related to the subject matter of

                  15   its claims.

                  16                   EIGHTH AFFIRMATIVE DEFENSE – IMPLIED LICENSE

                  17           FDS’s claims are barred, in part or in whole, because its affirmative conduct created an

                  18   implied license with respect to DTDE’s conduct that FDS alleges as the basis of its claims.

                  19                        NINTH AFFIRMATIVE DEFENSE – NO DAMAGE
                  20           Some or all of the relief sought by FDS is barred because, even if FDS’s allegations were

                  21   true, FDS suffered no damage.

                  22                 TENTH AFFIRMATIVE DEFENSE – FAILURE TO MITIGATE

                  23           Some or all of the relief sought by FDS is barred because FDS failed to undertake

                  24   reasonable efforts or expenditures to mitigate its damages, if any.

                  25                                      ADDITIONAL DEFENSES

                  26           DTDE reserves the right to assert additional defenses based on information learned or

                  27   obtained during discovery.

                  28
DLA P I PER LLP (US)                                                     6
      SAN DIEGO
                                                           DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                              CASE NO. 3:19-CV-05561-CRB
                         Case 3:19-cv-05561-CRB Document 51 Filed 12/22/20 Page 8 of 8



                   1   Dated: December 22, 2020             DLA PIPER LLP (US)

                   2
                                                            By /s/ Jesse Medlong
                   3                                           GINA DURHAM
                                                               JESSE C. MEDLONG
                   4                                           DLA Piper LLP (US)
                                                               Attorneys for Defendant
                   5                                           DER Touristik Deutschland GmbH
                   6

                   7

                   8

                   9
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
DLA P I PER LLP (US)                                           7
      SAN DIEGO
                                                  DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                       WEST\292506972.1                                              CASE NO. 3:19-CV-05561-CRB
